Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 15, 2018

The Court of Appeals hereby passes the following order:

A18D0432. CHARMON PITTMAN                            v.   SUMMIT       RESTAURANT
    DEVELOPMENT, LLC.

      Charmon Pittman, plaintiff in the case below, has filed an application for
discretionary review of the trial court’s order granting the defendant’s motion to
enforce a settlement agreement between the parties. Pittman does not indicate why
he believes he was required to follow the discretionary appeal procedures. From the
limited information included in the application materials, the trial court’s order
appears to have resolved all pending issues in the case and no provision of the
discretionary appeal statute, OCGA § 5-6-35 (a), appears to apply. The order,
therefore, appears to be subject to direct appeal.
      This Court will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Pittman shall have ten days from the date of this
order to file a notice of appeal with the trial court. If he has already filed a notice of
appeal, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/15/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.